NOTICE OF ALLOWABILITY
(in response to RCE dated 5/20/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Reasons for Allowance
Claims 1, 7, 10, 11, 26, and 33-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are being allowed over the specific combination of limitations/features as recite in claim 1. Within the context of  feature (A), an ultrasound device, comprising:
an array of capacitive micromachined ultrasonic transducers operable as each of a linear probe, a phased array probe, and a curvilinear probe; and
a controller coupled to the array of capacitive micromachined ultrasonic transducers and configured to control the array of capacitive micromachined ultrasonic transducers to selectively operate as any of the linear probe, phased array probe, or curvilinear probe, and to image at a depth ranging from 1cm to 25cm,
the prior art of regard does not teach or reasonably suggest feature (B), a semiconductor die having a two-dimensional array of capacitive micromachined ultrasonic transducers, wherein:
the two-dimensional array is configured to operate at a high frequency between about 7 MHz and about 15 MHz using a pitch of the capacitive micromachined ultrasonic transducers greater than or equal to λ for the high frequency; and
the two-dimensional array is configured to operate at a low frequency between about 1 MHz and about 3 MHz using a pitch of the capacitive micromachined ultrasonic transducers less than or equal to λ for the low frequency.
Also, from another point of view: Within the context of feature B, the prior art of record does not teach or reasonably suggest feature A.
The Liu, Gritzky, and Kanda references cited in the previous Office Action (Final Rejection dated 11/23/2021) are cited here again as being relevant to feature A; however, these references, either alone or in combination, do not teach feature B.
Kandori et al., US 2012/0194107 A1 (which is already of record; see Final Rejection dated 8/3/2020) is being cited here as relevant to feature B (see ¶ [0032] and [0064]-[0071]). However, Kandori et al., do not teach all the detailed limitations of feature B as particularly claimed (e.g., the particular claimed pitches or ranges thereof correspondingly paired with the particularly claimed frequency ranges), let alone within the context of feature A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793